875 F.2d 452
George Anthony RUBINO, Petitioner-Appellant,v.James A. LYNAUGH, Director, Texas Department of Corrections,Respondent-Appellee.
No. 87-1444.
United States Court of Appeals,Fifth Circuit.
June 2, 1989.

David W. Coody and Emmett Colvin, Bruner, McColl & McColloch, Dallas, Tex., for petitioner-appellant.
C. Rex Hall, Jr. and Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas, Robert W. Porter, District Judge.
Before RUBIN, KING, and WILLIAMS, Circuit Judges.
Prior Report:  Tex.Cr.App., 770 S.W.2d 802.
PER CURIAM:


1
Considering the answer given by the Texas Court of Criminal Appeals to the question certified to it by this Court in Rubino v. Lynaugh,1 the case is REMANDED to the United States District Court for the Northern District of Texas with instructions to issue immediately a writ of habeas corpus setting aside the conviction and sentence in cause numbered F-78-8476-IL, thereby discharging the petitioner, George Anthony Rubino, from further confinement thereunder.


2
The mandate shall issue forthwith.



1
 849 F.2d 906 (5th Cir.1988)